Citation Nr: 0417238	
Decision Date: 06/29/04    Archive Date: 07/13/04	

DOCKET NO.  99-06 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wound to the right thigh, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

During the veteran's personal hearing, held before the 
undersigned in September 2003, the veteran indicated that he 
was withdrawing his appeal with respect to an issue of an 
increased evaluation for residuals of scars of the left 
thigh, and that the only issue remaining on appeal was that 
as set forth on the first page of this remand.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

During the veteran's personal hearing he testified that he 
received treatment at the VA Louisville Medical Center.  The 
record indicates that records have been obtained from this 
facility through April 2002, but that additional treatment 
records may be available.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

During the September 2003 personal hearing the veteran also 
testified that he had been to see a private physician and 
obtained X-rays.  While he submitted the actual X-rays at the 
personal hearing, no attempt has been made to obtain any 
records from the private physician who was consulted.  It was 
also asserted, during the personal hearing, that the X-rays 
reflect evidence of retained foreign bodies that are 
consistent with through-and-through muscle wounds.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The claims file should be reviewed to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5100 et seq. (West 2002), 
is complete with respect to this claim.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.  

2.  The veteran's medical records from 
the VA Medical Center in Louisville for 
treatment from May 2002 until the present 
should be obtained.  

3.  The veteran should be requested to 
provide the complete name and address of 
the private doctor he consulted to obtain 
the X-rays he submitted during the 
personal hearing in September 2003.  
After obtaining any necessary release the 
RO should contact the identified doctor 
and request copies of all records 
relating to treatment of the veteran for 
his residuals of shell fragment wound to 
the right thigh.  

4.  When the above development has been 
completed and any available evidence 
obtained, the veteran should be scheduled 
for a VA muscle examination to determine 
the nature and extent of his service-
connected residuals of shell fragment 
wound to the right thigh.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  

The examination report should contain 
sufficient information to rate this 
disability properly, such as any 
indications of muscle abnormalities 
(atrophy, etc.), any impairment of 
strength or endurance, and the severity 
and extent of any scars related to the 
wounds, including whether they are 
superficial, unstable, adherent, or 
painful on examination.  The examiner 
should indicate whether there are 
retained foreign bodies residual to the 
shell fragment wound to the right thigh, 
and whether there is evidence indicating 
track of missiles through one or more 
muscle groups.  

5.  Then, after ensuring that any other 
necessary development is complete, the RO 
should readjudicate the claim, addressing 
whether separate evaluations for residual 
scars are warranted and providing 
appropriate laws and regulations 
governing the evaluation of scars, 
including diagnostic criteria in effect 
prior to and from August 30, 2002.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a supplemental statement of 
the case on all issues in appellate 
status and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	JAMES A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



